ITEMID: 001-80044
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KHVOROSTINA AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicants are Russian nationals who live in the town of Korenovsk in the Krasnodar Region. They are former employees of the Architecture and Town Planning Department of the Korenovskiy District Council (hereafter – the Council). The three applicants were employed as engineers, one as a technician and one as a land engineer.
5. In January 2001 the applicants were dismissed from their positions.
6. The applicants sued the Council for reinstatement and wage arrears for the period from October 2000 to January 2001.
7. On 28 March 2001 the Korenovskiy District Court dismissed the applicants' claims for reinstatement but awarded them the amounts listed in the schedule. The judgment became final on 22 May 2001 when the Krasnodar Regional Court upheld it on appeal. The judgment remains unenforced because the Council does not have necessary funds.
8. The applicants asked the Justice of the Peace of the 153rd Court Circuit of the Korenovskiy District to award them wage arrears for the period from February to April 2001.
9. On 20 June 2001 the Justice of the Peace accepted their action against the Council and awarded them the amounts listed in the schedule. The judgment was not appealed against and became final.
10. Enforcement proceedings were instituted, but the judgment was not enforced because the Council did not have funds.
11. On 8 August 2002 the sums awarded by the judgment of 20 June 2001 were credited to the applicants' accounts.
12. The applicants lodged an action against the Council, complaining that the Council failed to enforce the judgments of 28 March and 20 June 2001. They sought payment of the amounts awarded under those judgments.
13. On 20 November 2002 the Justice of the Peace held that the Council should pay the applicants compensation for the delay in enforcement of the judgment of 28 March 2001 for the period from 22 May 2001 to 20 November 2002 (the amounts awarded are listed in the schedule). The judgment of 20 November 2002 was upheld on appeal on 24 December 2002.
14. Enforcement proceedings were instituted but the judgment of 20 November 2002, as upheld on appeal on 24 December 2002, remains unenforced because the Council does not have funds.
VIOLATED_ARTICLES: 6
